DETAILED ACTION
Applicant's amendments and remarks, filed 12/2/21, are fully acknowledged by the Examiner. Currently, claims 1, 3, 4, 6-13, 15-19, and 21-23 are pending with claims 2, 5, 14, and 20 canceled, claims 21-23 added, and claims 1, 3, 4, 13, 15, 16, and 18 amended. Applicant’s amendment to claim 10 has overcome the previously filed objection.  The following is a complete response to the 12/2/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-13, 15-19, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 2008/0119870), in further view of Ikeda (US 2006/0199999).
Regarding claim 1, Williams teaches an actuation mechanism for actuating an electrosurgical end effector (580 and 578), comprising: a housing (401); a shaft extending distally from the housing 416); and a wrist assembly coupled to a distal end portion of the shaft (574), the wrist assembly including:

Regarding claim 13, Williams teaches an electrosurgical instrument for use in a robotic surgical system, the electrosurgical instrument comprising:
an end effector (578, 580); and
an actuation mechanism including:
a housing configured to be operably coupled to an instrument drive unit (best seen as 401 in Fig. 2f); a shaft extending distally from the housing (416); and a wrist assembly coupled to a distal end portion of the shaft (528), the wrist assembly including: a first pivot member; and a second pivot member having a proximal end portion movably coupled to the first pivot member (574 moves relative to 562), and a distal end portion configured to couple to the end effector (distal portion along axis A2 to connect to 
Regarding claim 18, Williams teaches a wrist assembly for coupling an end effector and a shaft of an electrosurgical instrument (528 for connecting a shaft 416 and end effector 578, 580), the wrist assembly comprising:
a first pivot member (pivot member 562; and
a second pivot member having a proximal end portion movably coupled to the first pivot member (574, which moves and is coupled to 562 along the A1 axis), and a distal end portion configured to couple to an end effector (distal portion along axis A2 to connect to 578 and 580).Williams is not explicit regarding a pair of first and second distally-extending arms each defining a first groove configured to receive and guide a cable, the first groove of each of the first and second arms having a curved distal section that is aligned with a longitudinal axis defined by the respective first and 
Regarding claims 3 and 15, Williams teaches wherein the groove of each of the first and second arms has a linear proximal section (base of arms of 562 has a linear component as in Figs. 2h-I with the protrusions for attaching the pulleys along the A11 axis as linear).
Regarding claims 4 and 16, Williams teaches wherein the curved distal section of the groove of each of the first and second arms extends along both opposing sides of the respective first and second arms (distal curved arms of 562 extend with the curved portions holding the pivot axis along A1 on opposing sides with a flat linear base).
Regarding claim 6 and 17 and 19, Williams teaches wherein the wrist assembly includes a coupling member disposed between and movably coupling the first and second pivot members (pin along axis A1 coupling the first and second pivot members).
Regarding claim 7, Williams teaches wherein the first pivot member has a proximal end portion defining a channel for accommodating the cable (channel for cables 586, 588 at the base of 562), the channel aligned with the groove of one of the first or second arms (aligned with pulley grooves as in Fig. 2h-i).
Regarding claim 8, Williams teaches wherein the first and second arms of the first pivot member are pivotably coupled to the proximal end portion of the coupling member (arms of 562 pivotably coupled to the proximal end of 562 as a pulley system).
Regarding claim 9, Williams teaches wherein the first pivot member has first and second bosses extending laterally outward from the respective first and second arms (protrusions of 562 extending outward from the pulleys), the first and second bosses pivotably couple the coupling member to the first pivot member (bosses allow for connection along the A1 axis).
Regarding claim 10, Williams teaches wherein the coupling member is pivotable relative to the first pivot member about a first pivot axis to adjust one of a pitch or jaw of the end effector (par. [0150] pitch cable along A1 axis), the second pivot member is pivotable relative to the coupling member about a second pivot axis to adjust the other of the pitch or yaw of the end effector (par. [0150] yaw about A2 axis).
Regarding claim 11, Williams teaches wherein the proximal end portion of the first pivot member defines a plurality of channels each for accommodating a respective cable of a plurality of cables (Fig. 2h-| channels for cables 588 and 586), the coupling member defining a plurality of passageways for accommodating the respective cable (passageway through 574 as in Fig. 2h-I for the cables), and the second pivot member having a distal end portion defining a plurality of channels for accommodating the respective cable (channels allowing the cables to attach to the end effector or pulleys).
Regarding claim 12, Williams teaches wherein the second pivot member has a pair of first and second proximally-extending arms each defining a first groove configured to receive and guide a cable (574 with a pair of proximally extending arms with a groove for pulley assembly 590 and the cable).
Regarding claim 21, Williams is silent wherein the curved distal section of the groove of the first arm is aligned with a longitudinal axis defined by the first arm.
Regarding claim 22, Williams teaches wherein the curved distal section of the first groove of the first arm is non-rotatable relative to the first arm.However, Ikeda teaches a pivot member having a pair of first and second distally-extending arms each defining a groove configured to receive and guide a cable first and second arms that are curved (pivot member 94 with arms 100 defining a groove to receive cables (best seen in figs. 12 and 13). The arms are not rotatable relative to each other (100 on the same member).It would have been obvious to one of ordinary skill in the art to modify Williams with the groove members of Ikeda, as a way of being able to articulate the wrist assembly while also allowing for cable movement.
Regarding claim 23, Williams teaches wherein the curved distal section of the first groove of the first arm is non-rotatable relative to the first arm.However, Ikeda teaches a pivot member having a pair of first and second distally-extending arms each defining a groove configured to receive and guide a cable first and second arms that are curved (pivot member 94 with arms 100 defining a groove to receive cables (best seen in figs. 12 and 13). The arms are not rotatable relative to each other (100 on the same member).It would have been obvious to one of ordinary skill in the art to modify Williams with the groove members of Ikeda, as a way of being able to articulate the wrist assembly while also allowing for cable movement.
Response to Arguments
Applicant’s arguments, see the remarks, filed 12/2/21, with respect to the rejection(s) of claim(s) 1, 13, and 18 and their dependents under 35 USC 102(a)(1) have been fully considered and are Ikeda as a secondary reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794